Citation Nr: 0605198	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  05-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
upper and lower extremities, claimed as secondary to service-
connected residuals, gunshot wound, right calf, muscle group 
XI, with retained foreign body.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1954.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a July 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDING OF FACT

The veteran's peripheral neuropathy, upper and lower 
extremities, is not a result of, or proximately due to, 
service-connected residuals, gunshot wound, right calf, 
muscle group XI, with retained foreign body.


CONCLUSION OF LAW

The veteran's peripheral neuropathy, upper and lower 
extremities, was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2005).  

The veteran contends that his service-connected residuals, 
gunshot wound, right calf, muscle group XI, with retained 
foreign body, has resulted in his peripheral neuropathy.  See 
May 2004 statement in support of claim.  

The record contains a diagnosis of peripheral neuropathy 
involving all extremities, as well as evidence that the 
veteran has received continuing treatment for peripheral 
neuropathy.  See VA treatment notes September 2002 to June 
2005; June 2004 VA compensation and pension (C&P) peripheral 
nerves examination report.  There is no medical evidence, 
however, that the veteran's peripheral neuropathy is 
proximately due to or the result of his service-connected 
residuals, gunshot wound, right calf, muscle group XI, with 
retained foreign body.  Two separate VA examiners opined that 
the veteran's peripheral neuropathy is unrelated to the 
gunshot wound to his calf.  See May 2004 VA C&P muscles 
examination report; June 2004 VA C&P peripheral nerves 
examination report.  The veteran's treating physician, Dr. 
Fariñas, also provided an opinion.  She opined that the 
veteran's bullet wound could or could not affect his 
peripheral neuropathy.  See December 2005 correspondence.  
This inconclusive and speculative medical opinion cannot 
support the veteran's claim.  See, e.g., Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

As the preponderance of the evidence is against the claim, 
the benefit of reasonable doubt doctrine is inapplicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
veteran's claim for entitlement to service connection for 
peripheral neuropathy, upper and lower extremities, claimed 
as secondary to service-connected residuals, gunshot wound, 
right calf, muscle group XI, with retained foreign body, is 
not warranted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103(2005).  

In an April 2004 letter, the St. Petersburg, Florida, RO 
provided the requisite notification regarding the veteran's 
claim for service connection for peripheral neuropathy, upper 
and lower extremities, claimed as secondary to service-
connected residuals, gunshot wound, right calf, muscle group 
XI, with retained foreign body.  The April 2004 letter, sent 
before the issuance of the rating decision from which this 
appeal arises, advised the veteran of the evidence required 
to establish entitlement to service connection on a secondary 
basis; what information and evidence he was required to 
submit, including any evidence in his possession pertinent to 
the claim; and the evidence that the RO would obtain on his 
behalf.  As such, VA fulfilled its notification duties.  
Quartuccio, 16 Vet. App. At 187.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  In this case, the veteran's 
service medical records and VA and private treatment records 
have been associated with the claims file.  Moreover, the 
veteran was afforded multiple VA examinations in connection 
with his claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for peripheral neuropathy, 
upper and lower extremities, claimed as secondary to service-
connected residuals, gunshot wound, right calf, muscle group 
XI, with retained foreign body, is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


